




Exhibit 10.5
EMPLOYEE FORM
DIAL GLOBAL, INC. 2011 STOCK OPTION PLAN
STOCK OPTION AGREEMENT
This Agreement is dated as of March 1, 2012, and is entered into by and between
Dial Global, Inc. (the “Company”), and [Name] (the “Participant”). Reference is
made to the Dial Global, Inc. 2011 Stock Option Plan (the “Plan”). Pursuant to
the Plan, the Company grants to the Participant an Option (the “Stock Option”
herein) to purchase shares of the Class A Common Stock, $0.01 par value per
share, of the Company (“Common Stock”) as set forth below. A summary is set
forth in the attached Exhibit “A” which is incorporated by this reference.
The parties agree to the following terms and conditions:
1.Definitions. Unless otherwise defined in this Agreement, terms used in this
Agreement will have the meanings as set forth in the Plan.


2.Grant of Stock Option. The Company grants to Participant an Incentive Stock
Option to purchase all or part of [________] shares of Common Stock at the price
of $2.47 per share subject to the terms and conditions of the Plan. The number
of shares subject to the Stock Option and the price per share are subject to
adjustment in certain events as provided in the Plan.


3.The Stock Option granted hereby is intended to qualify as an “incentive stock
option” under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). Notwithstanding the foregoing, the Stock Option will not qualify as an
“incentive stock option,” if, among other events, (i) the Participant disposes
of the Common Stock acquired pursuant to the Option at any time during the two
(2) year period following the date of this Agreement or the one (1) year period
following the date on which the Option is exercised; or (ii) except in the event
of the Participant's death or Disability, the Participant is not employed by the
Company, any “subsidiary corporation” (within the meaning of Section 424(f) of
the Code) or “parent corporation” (within the meaning of Section 424(e) of the
Code) at all times during the period beginning on the date of this Agreement and
ending on the date that is three (3) months before the date of exercise of the
Stock Option; and will not qualify as an “incentive stock option” to the extent
that the aggregate fair market value (determined as of the time the Option is
granted) of the Common Stock subject to “incentive stock options” held by
Participant that become exercisable for the first time in any calendar year
exceeds $100,000. To the extent that the Stock Option does not qualify as an
“incentive stock option,” it shall not affect the validity of the Stock Option
and shall constitute a separate nonqualified stock option.


4.Term of Stock Option. The Stock Option will expire as provided in Section 6
hereof, but not later than ten (10) years from the date of grant, or five (5)
years in the case of a Ten Percent Stockholder.


5.Vesting of Stock Option. The Stock Option may be exercised, in whole or in
part, at any time or from time to time during the balance of the term of the
Stock Option pursuant to the

1

--------------------------------------------------------------------------------




vesting schedule set forth in Exhibit “A”, subject to Section 11 hereof. The
minimum number of shares of Common Stock for which this Stock Option may be
exercisable at any one time is one hundred (100), unless the number of shares
exercisable thereunder is fewer than one hundred (100). The Stock Option may be
exercised only by the Participant (or by his or her guardian or legal
representative), except as provided in Section 7.A. hereof in the case of the
Participant's death.
  
6.Manner of Exercise. This Stock Option may be exercised in whole or in part, by
delivering to the Company a Notice of Exercise substantially in the form
attached hereto as Exhibit “B” stating the number of Shares with respect to
which the Stock Option is being exercised. The Company will have no obligation
upon exercise of the Stock Option until payment has been received by the Company
for all sums due with respect to such exercise, including the Participant's
federal, state and local income and employment taxes. Shares of Common Stock
purchased upon the exercise of the Stock Option must be paid for in full by one
or a combination of the following methods: (i) in cash or by check, bank draft
or money order payable to the order of the Company; (ii) solely to the extent
permitted by applicable law, if the Common Stock is traded on any national
securities exchange, through a procedure whereby the Participant delivers
irrevocable instructions to a broker reasonably acceptable to the Company to
sell Shares and to deliver the sales proceeds to the Company; (iii) on such
other terms and conditions as may be acceptable to the Committee (including,
without limitation, payment in full or in part in the form of shares of Common
Stock for which the Participant has good title free and clear of any liens and
encumbrances) based on the Fair Market Value of the Common Stock on the payment
date as determined by the Committee); or (iv) a combination of the above
methods.


7.Termination.


A.Upon the Participant's Termination of Employment with the Company or its
Affiliates, all of the then-vested portion of the Stock Option (taking into
account item 6 of Exhibit “A”) shall remain exercisable as follows, but in no
event later than the end of the term of the Stock Option:
(i)
one (1) year in the event of the Participant's Retirement;

(ii)
one (1) year in the event of the Participant's death (in which case the
Participant's estate or legal representative may exercise such portion of the
Stock Option) or “Disability”;

(iii)
three (3) months for any other Termination of Employment with the Company or its
Affiliates other than the Participant's death or Disability or a Termination of
Employment for Cause.



B.Upon the Participant's Termination of Employment with the Company or its
Affiliates for “Cause,” as defined in the Employment Agreement, all of the
outstanding portion of the Stock Option (whether vested or unvested) shall
immediately terminate upon such Termination of Employment.

2

--------------------------------------------------------------------------------






C.Other than as set forth in item 6 of Exhibit “A”, the portion of the Stock
Option that is not vested as of the date of the Participant's Termination of
Employment with the Company or its Affiliates for any reason shall terminate and
expire as of the date of such termination.
 
8.Assignment or Transfer. Except as provided herein, the Stock Option is not:
(i) assignable or subject to any encumbrance, pledge or charge of any nature,
whether by operation of law or otherwise; (ii) subject to execution, attachment
or any legal or quasi-legal process similar to execution or attachment; or (iii)
transferable other than by will or by the laws of descent and distribution.
Notwithstanding the foregoing, if permitted by the Committee, Participant may
transfer all or a portion of the Stock Option to members of his Immediate Family
(as defined below), to one or more trusts for the benefit of such Immediate
Family members, to one or more partnerships where such Immediate Family members
are the only partners, or to one or more limited liability companies (or similar
entities) where such Immediate Family members are the only members or beneficial
owners of the entity, if (i) the Participant does not receive any consideration
in any form whatsoever for such transfer, (ii) such transfer is permitted under
applicable tax laws, (iii) if the Participant is an “Insider,” such transfer is
permitted under Rule 16b-3 of the Exchange Act, and (iv) any such transferee
agrees in writing, prior to such transfer being effective, to be bound by the
terms of this Agreement and the Plan. For purposes hereof, “Immediate Family”
means the Participant and the Participant's spouse, children and grandchildren.


9.No Rights as Stockholder. The Participant, and any beneficiary or other person
claiming under or through him or her, will not have any right, title or interest
in or to any shares of Common Stock allocated or reserved for the Plan or
subject to the Stock Option except as to such shares of Common Stock, if any, as
have been previously sold, issued or transferred to him or her.


10.Modification and Termination. The rights of the Participant are subject to
modification and termination in certain events as provided in the Plan. The
Participant acknowledges receipt of a copy of the Plan by signing and returning
a copy of this Agreement to the Company. Except as otherwise provided in the
Plan, no amendment or discontinuance of the Plan will adversely affect the
Participant or the Stock Option. Except as otherwise provided in the Plan, no
modification of this Agreement may be made other than in a writing signed by the
Company and the Participant.


11.Securities Representations. The grant of the Stock Option and issuance of
shares of Common Stock upon exercise of the Stock Option shall be subject to,
and in compliance with, all applicable requirements of federal, state or foreign
securities law. No shares of Common Stock may be issued hereunder if the
issuance of such Common Stock would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed. As a condition to the exercise of the Stock Option, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation.

3

--------------------------------------------------------------------------------






The Common Stock is being issued to the Participant, and this Agreement is being
made by the Company in reliance upon the following express representations and
warranties of the Participant. The Participant acknowledges, represents and
warrants that:
A.the Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant's representations set forth in
this Section 11;


B.the Common Stock must be held indefinitely by the Participant unless (i) an
exemption from the registration requirements of the Securities Act is available
for the resale of such Shares or (ii) the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to the resale of
such Common Stock and the Company is under no obligation to continue in effect a
Form S-8 Registration Statement or to otherwise register the resale of the
Common Stock (or to file a “re-offer prospectus”);


C.the exemption from registration under Rule 144 will not be available under
current law unless (i) a public trading market then exists for the Common Stock,
(ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with and that any sale of the Common Stock may be made
only in limited amounts in accordance with such terms and conditions.

12.Six (6) Month Holding Period. Except to the extent such transaction is exempt
pursuant to Rule 16b-3(d) of the Exchange Act, the Participant is prohibited
from selling or otherwise disposing of shares of Common Stock received upon the
exercise of the Stock Option within six (6) months from the date the Stock
Option is granted.


13.No Obligation to Continued Service. This Agreement is not an agreement of
employment or for other services. This Agreement does not guarantee that the
Company or its Affiliates will employ or retain the Participant for any specific
time period, nor does it modify in any respect the Company's or its Affiliates'
right to terminate or modify the Participant's service or employment
relationship or compensation at any time.


14.Provisions of Plan Control. This Agreement is subject to all of the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee in good faith, and as
may be in effect from time to time. The Plan is incorporated herein by
reference. If and to the extent that this Agreement conflicts or is inconsistent
with the terms, conditions and provisions of the Plan, the Plan shall control,
and this Agreement shall be deemed to be modified accordingly. This Agreement
and the Plan contain the entire understanding of the parties with respect to the
subject matter hereof (other than any exercise notice or other documents
expressly contemplated herein or in the Plan) and supersedes any prior
agreements between the Company and the Participant with respect to the subject
matter hereof.


15.Miscellaneous. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Delaware. This Agreement may be
executed in counterparts, each of
 

4

--------------------------------------------------------------------------------




which shall be an original and both of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile transmission or other electronic
transmission (i.e., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
DIAL GLOBAL, INC.                PARTICIPANT






By:___________________________________    By:______________________________
(Signature)                        (Signature)


Name: Spencer Brown                   Name:                     
(Type or Print)                    (Type or Print)


Title: co-Chief Executive Officer    


Date: March __, 2012                    Date: March __, 2012




THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT HE OR SHE HAS RECEIVED A COPY OF THE
PLAN.


By:_______________________________
Participant




Date: March __, 2012











5

--------------------------------------------------------------------------------






EXHIBIT “A”


1
Participant
[______]
2
No. of shares of Common Stock subject to the Stock Option Granted:
[_______]
3
Exercise Price
$2.47
4
Type of Option Granted (Incentive/Non-Qualified):
Incentive Stock Option to the maximum extent permitted; to the extent not
qualifying as an Incentive Stock Option, a non-qualified stock option
5
Date of Grant:
March 1, 2012
6
Vesting Schedule
This Stock Option shall become vested and exercisable during the Participant's
continued employment with the Company and its Affiliates as follows: 25% shall
become vested and exercisable as of the first anniversary of the Date of Grant
and on each of the three anniversaries thereafter, commencing on March 1, 2013
through and including March 1, 2016; such that, upon March 1, 2016, the
Participant shall be fully vested in the Stock Option.
Notwithstanding the foregoing, upon a Change of Control or upon the
Participant's death or termination due to Disability, in either case if the
Participant has remained continuously employed by the Company and its Affiliates
from the date of grant to the date of the Change of Control or the Participant's
death or termination due to Disability, any portion of this Stock Option that
remains unvested shall become immediately fully vested and exercisable as of
such Change of Control, death or termination due to Disability. For purposes of
this Section, the terms “Change of Control”, “Affiliate”, “Disability”
“Investors” and “Permitted Holders” shall have such meanings given to them
below.
(a) “Change in Control” means (i) the occurrence of a change in ownership or
control of the Company effected through a transaction or series of transactions
(other than an offering of


1

--------------------------------------------------------------------------------




 
 
common stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby (A) any “person” (as defined in
Section 3(a)(9) of the Exchange Act) or any two or more persons deemed to be one
“person” (as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act),
excluding Permitted Holders or an employee benefit plan maintained by the
Company or any of its Affiliates, directly or indirectly acquire(s) “beneficial
ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than thirty-five percent (35%) of the
total combined voting power of the Company's securities outstanding immediately
after such acquisition, and (B) Oaktree Capital Management, L.P. and any Oaktree
Affiliate cease to collectively own securities of the Company possessing more
than twenty percent (20%) of either the total combined voting power of the
Company's securities or the total common equity value of the Company; (ii) the
date upon which individuals who constitute the Board as of October 21, 2011
after the merger (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the merger's closing date (October 21, 2011) whose
election or nomination for election by the Company's stockholders was approved
by a vote of at least a majority of the directors then constituting the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board; (iii) the sale or disposition, in one or a series
of related transactions, of all or substantially all of the assets of the
Company to any “person” (as defined in Section 3(a)(9) of the Exchange Act) or
to any two or more persons deemed to be one “person” (as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act), other than Permitted Holders
(provided that such sale of assets to Permitted Holders is proportionate to
their equity ownership of the Company); or (iv) the date


2

--------------------------------------------------------------------------------




 
 
upon which, as a result of Oaktree Capital Management, L.P. and any Oaktree
Affiliate having collectively sold, transferred or disposed securities of the
Company to Persons other than Oaktree Capital Management, L.P. or any Oaktree
Affiliate on and prior to such date, (A) such entities cease to collectively own
securities of the Company possessing more than twenty percent (20%) of either
the total combined voting power of the Company's securities or the total common
equity value of the Company and (B) such entities cease to collectively hold, as
compared to any other stockholder of the Company, the greatest total combined
voting power of the Company's securities and the greatest portion of the total
common equity value of the Company.
(b)“Affiliate” of any particular person or entity means any other person or
entity controlling, controlled by or under common control with such particular
person or entity, where “control” means the possession, directly or indirectly,
of the power to direct the management and policies of an entity whether through
the ownership of voting securities, by contract or otherwise.
(c) “Disability” means Executive's inability to perform the essential duties,
responsibilities and functions of his position with the Company and its
Subsidiaries for a period of 120 consecutive days or for a total of 180 days
during any 12-month period as a result of any mental or physical illness,
disability or incapacity even with reasonable accommodations for such illness,
disability or incapacity provided by the Company and its Subsidiaries or if
providing such accommodations would be unreasonable, all as determined by the
Board in its reasonable good faith judgment. Executive shall cooperate in all
respects with the Company if a question arises as to whether he has become
disabled (including submitting to reasonable examinations by one or more medical
doctors and other health care specialists selected by the Company and
authorizing such medical doctors and other health care specialists to discuss
Executive's condition with the Company on a confidential basis).
 
 
(d)“Investors” means (i) The Gores Group, LLC, and (ii) Oaktree Capital
Management, L.P.
(e) “Permitted Holders” means, directly or indirectly, the Investors and their
Affiliates (including without limitation any Oaktree Affiliates).
7
Expiration Date:
Ten (10) years after the date of grant, subject to earlier termination as
provided in the Agreement.


3

--------------------------------------------------------------------------------






EXHIBIT “B”
FORM OF NOTICE OF EXERCISE
(To be signed only upon exercise of Stock Option)
TO: Dial Global, Inc. (the “Company”)
The undersigned, the holder of a Stock Option to purchase [_________] shares of
the Company's Common Stock pursuant to the enclosed Stock Option Agreement dated
March __, 2012, hereby irrevocably elects to exercise the purchase rights
represented by the Stock Option and to purchase thereunder [_________] shares of
Common Stock and herewith encloses a certified or cashier's check in the amount
of $[_________] and/or [_________] shares of the Company's Common Stock in full
payment of the exercise price and all federal and state income taxes required to
be paid in connection with the purchase of such shares.
Dated: [_________]
By:______________________________________


(Signature must conform in all respects to name of holder as specified on the
face of the Stock Option).


Name:____________________________________
(Print or Type)


____________________________________
____________________________________
(Address)




____________________________________
(Social Security Number)



